Case 0:21-mj-06487-PMH Document 4 Entered on FLSD Docket 08/26/2021 Page 1 of 1




                                       U M TED STATES D ISTRICT COU RT
                                       SOU THERN D ISTRICT OF FLORD A


                                        cxssxox, 2 /-é /f'/Q 54 '
                                                                -                                     .   '
     UNITED STAt'EjOFAMERICA,
                    plainkff,
                                                                              N O TICE O F TEM POR ARY
                                                                              APPEAR AN CE A S COU NSEL

N cc-/v,.o N s-#/'lvk.,
                                D efendmlt.
                                                  /
            COM ESNOW                         M
                                              -
                                          > z ,z.                                Hs* .u                   and
                                                                                          -/

 .
     flesthistemporaryappearanceascounselfortheabovenameddefendantts)atinitialappearance.
     This appearance is m ade with the understanding thatthe undersigned counselwillfulfillany

     obligations im posed by the Court such as preparing and f'
                                                              lling docum ents necessary to

     collateralize any personalsurety bond w hich m ay be set.

     Counsel'sNamet'
                   Printedl:                          -'                       d'y ..zw
                                                                      '
     Counsel's Signature:                     .            '   .-..




     Address(includeCity/state/zi odel:
     i
     l
     i




     Telephone: z'X v
                    / FJ.D za.tny
                        -
                            .  s                                          FloridaBarNumber: Fx gpgg
 D ate:                            -
